Citation Nr: 0700028	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from decision of the Cleveland, Ohio, Regional Office 
(RO).  A hearing was held before the undersigned Acting 
Veterans Law Judge at the RO in September 2006.  A transcript 
of that hearing was produced and has been included in the 
claims folder for review.  


FINDINGS OF FACT

1.  The veteran has been granted a 100 percent disability 
rating for a psychiatric disorder.  

2.  The veteran has received additional dependency benefits 
for his children and wife.  

3.  The veteran obtained a divorce from his spouse on January 
10, 2000.  On October 3, 2001, the veteran remarried this 
person.

4.  For the twenty-two month period from January 2000 to 
October 2001, the veteran received dependency benefits for 
which he was not entitled since he was not married at that 
time.  An overpayment in the amount of $2952.00 was the 
result of the veteran receiving benefits for which he was not 
entitled thereto.

5.  No fraud, misrepresentation or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.  

6.  The veteran's apparent sole source of income is in the 
form of his VA compensation benefits and he has recently 
filed for bankruptcy protection in federal district court.  

7.  Repayment of the overpayment may cause undue hardship.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $2952 is not statutorily 
precluded.  38 U.S.C.A. § 5302(a) (West 2002).  

2.  The recovery of the overpayment of VA compensation 
benefits in the amount of $2952 would be against equity and 
good conscience and, therefore, may be waived.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the Board expressing disagreement 
with having to repay an overpayment of compensation 
dependency benefits funds.  Specifically, the veteran 
receives a 100 percent disability evaluation for a 
psychiatric disorder.  He has been receiving an additional 
dependency amount because he had and has dependents in the 
form of a wife and children.  

The veteran has claimed that shortly after he was divorced 
from his spouse on January 10, 2000, he notified the New 
Orleans RO, his then servicing RO, about the divorce.  He 
contends that such notification was sent to the RO in the 
form of a letter along with a copy of the divorce decree.  
Although he did not receive any type of notification from the 
New Orleans RO as to whether it received the documents, he 
assumed that his disability payment was reduced so that he 
would no longer be in receipt of additional benefits because 
he was married.  

On October 3, 2001, the veteran remarried his previous wife.  
Between the time he obtained a divorced and remarried, the 
veteran relocated to Ohio where his claim was serviced by the 
Cleveland RO.  The RO subsequently sent a letter to the 
veteran asking that he confirm his dependents.  The veteran 
notified the RO about his dependent children and his wife; 
that notification was received in May 2003.  Following a 
review of the record, the RO notified the veteran that an 
overpayment to him of benefits had occurred.  The amount of 
overpayment was determined to be $2952.00.  

The veteran has provided testimony before the Board.  During 
that hearing, the veteran stated that his former and now 
current wife had done the bookkeeping and accounting when 
they were married.  As such, he did not fully appreciate how 
much he was suppose to receive as a married individual versus 
how much would be paid to him when he obtained his divorce.  
He further stated that he had attempted to inform the New 
Orleans RO about the divorce and that he was not trying to 
receive benefits for which he was not entitled.  

Additionally, the veteran has also submitted documents from 
his attorney that have been presented to the US Bankruptcy 
Court Northern District of Ohio.  In those documents, the 
debt created by the overpayment has been listed.  The 
documents further indicate that the veteran has sought relief 
from his creditors through the Bankruptcy Court.  

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its May 2004 statement of the case (SOC).  He 
requested a personal hearing in this matter and said hearing 
has been accomplished.  He has provided written statements in 
support of his claim, and his representative submitted 
written correspondence on his behalf.  The Board finds that 
he has been adequately notified of the relevant statutes and 
regulations and has been given the opportunity to submit any 
additional evidence he might have to support his waiver 
request.  Accordingly, the Board will address the merits of 
his request.

In deciding this case on appeal, the initial point worth 
reiterating is that the veteran is not challenging the 
validity of the debt.  Pursuant to 38 U.S.C.A. § 5302(a) 
(West 2002), a claimant is allowed to seek a waiver of 
recovery of an overpayment of VA benefits.  The Secretary of 
VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against 
"equity and good conscience." 38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.962, 1.963(a) (2006).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the 
law precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.962(b) (2006).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection 
with the claim.

Concerning this preliminary determination, the Board agrees 
with the RO's decision and finds that the facts in this case 
do not reveal the presence of fraud, misrepresentation, or 
bad faith on the veteran's part in the creation of the 
overpayment in question.  There is nothing in the record 
suggesting he tried to hide his divorce, and subsequent 
remarriage, or mislead VA.  The Board has no reason to 
conclude otherwise.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(a) (2006).  Pursuant 
to 38 C.F.R. § 1.965 (2006), the standard of equity and good 
conscience will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a) (2006).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  Id.  In making this 
determination of whether recovery would be against equity and 
good conscience, 38 C.F.R. § 1.965(a) (2006) requires 
consideration of each of the following factors, which are not 
intended to be all inclusive:  

(1)  fault of the debtor; 
(2)  balancing of faults between debtor 
and VA; 
(3)  undue hardship; 
(4)  whether collection would defeat the 
purpose of the benefit; 
(5)  unjust enrichment; and 
(6)  whether the debtor changed position 
to his own detriment through reliance on 
the benefit. 

38 C.F.R. § 1.965(a) (2006); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of veteran 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, although the veteran claims 
differently, the evidence does not show that the veteran 
timely notified the RO of his divorce.  As a result, the 
Board must conclude that this failure was the significant 
reason for the creation of the overpayment in this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case and the veteran does not allege that 
the VA committed any fault in the creation of the 
overpayment.  Accordingly, the Board has determined, in 
balancing of the fault of the veteran against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the veteran.

It is factor number three which the Board believes relevant 
to the veteran's appeal.  Specifically, would recovery of the 
overpayment cause undue hardship on the veteran.  Although 
the veteran has not provided a recent Financial Status 
Report, VA Form 20-5655, the claims file contains evidence 
that would provide insight to the veteran's present financial 
situation.  The record shows that the veteran has filed for 
bankruptcy protection.  He currently has custody of at least 
two dependent children.  He apparently is dependent upon the 
monies he receives for compensation benefits and uses those 
monies for the purchase of basic necessities, such as food, 
clothing, and lodging.  In light of his expenses, as well as 
his poor health; the Board finds that compelling repayment 
would result in undue financial hardship.

The Board notes that the fourth, fifth and sixth elements 
preponderate against the veteran's claim.  Recovery of the 
benefits would not nullify the objective for which benefits 
were intended, as the veteran still receives VA benefits but 
just at a reduced rate.  A waiver of the indebtedness would 
result in an unjust enrichment to the veteran in that he did 
receive benefits to which he was not entitled.  Finally, 
there is no evidence that the veteran relinquished a valuable 
right or incurred legal obligation in reliance of the 
benefit.  Standing alone, these elements are not felt to be 
of such importance in this case as to warrant a denial of 
waiver.

In sum, the circumstances in this case indicate a need for 
reasonableness and moderation in the exercising of the 
Government's right to collect the debt charged to the veteran 
in light of the undue financial hardship that repayment would 
cause the veteran.  Based on the Board's review of the undue 
hardship element pertaining to the principle of equity and 
good conscience, as set forth in 38 C.F.R. § 1.965(a) (2006), 
the Board is persuaded that the Government should forgo its 
right to collection of the indebtedness in this instance.  
Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  The 
Board finds that when all of the elements are weighed in this 
case, the claim appears to be at least in equipoise.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Because the evidence is in equipoise, 
and since the appellant is supposed to be afforded the 
benefit-of-the-doubt, the Board concludes that waiver of 
recovery of the overpayment of compensation dependency 
benefits in the amount of $2952.00 is in order.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2006).


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $2952.00 is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


